Citation Nr: 1617266	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  07-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a February 2004 denial of a rating higher than 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.  The February 2004 rating decision also denied entitlement to TDIU.

In June 2009 the Veteran testified regarding his claim before a member of the Board.  A transcript of that hearing is of record.

In July 2009 the Board remanded the issue of an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine for further development.

In September 2010 the Veteran filed a separate/new claim for TDIU.

In a decision dated in November 2010, the Board, inter alia, dismissed the issue of a rating higher than 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.  The Board also assumed jurisdiction over the issue of TDIU pursuant to Rice v Shinseki, 22 Vet App 447 (2009), so the relevant period for review of the issue of TDIU is from the date of the Veteran's claim for an increased rating for his service-connected lumbar spine disability.  The Board then remanded the issue of entitlement to TDIU for further development.

In June 2013 the RO issued a Supplemental Statement of the Case on the issue of TDIU, and then certified the matter to the Board.

In a letter dated in March 2015, the Board notified the Veteran that the judge that had presided over his 2009 hearing was no longer with the Board, and offered the Veteran a new hearing.  He did not respond.

In a decision dated in May 2015, the Board remanded the issue of TDIU for provision to the Veteran of a VA examination, and resolved all of the other issues on appeal, to wit: an earlier effective date for the grant of service connection for a voiding dysfunction; an earlier effective date for the grant of service connection for constipation; and an earlier effective date for the 20 percent rating for radiculopathy of the left lower extremity.  The issue of TDIU is the only issue remaining on appeal.

The issue of entitlement to TDIU prior to January 21, 2010, under 38 C.F.R. § 4.16(b), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had at least one service-connected disability rated at 60 percent and a combined evaluation for compensation of 70 percent or higher since January 21, 2010; and the combination of his service-connected disabilities precludes employment.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met since January 21, 2010.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Letters sent by the RO in July 2005 and September 2010 satisfied the duty to notify provisions.

As for VA's duty to assist, the Veteran's service, VA, and private medical records, and records from the Social Security Administration (SSA), have been obtained and are in the claims file.  

In addition, the Vetera was afforded a VA examination in July 2015 pursuant to the Board's remand.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the evidence; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, VA's duty to assist has been met.  

The Veteran also testified before a former Veterans Law Judge in June 2009 regarding his ability to work.  During that hearing his representative and the former judge asked the Veteran questions to ascertain the nature and severity of his symptoms and their impact on his employability, consistent with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  Indeed, as a result of the Veteran's testimony, the former judge took jurisdiction over the issue of TDIU; which was not formally on appeal.

In a letter dated in March 2015 the Board informed the Veteran that the judge that had presided over his 2009 hearing was no longer with the Board, and advised the Veteran that he had the right to a new Board hearing.  The Veteran has not requested another Board hearing.  Thus, VA's duty to assist has been met.  

II.  TDIU

The Veteran avers that he is unable to work due to his service-connected back and secondary disabilities, and reports that he last worked in 2002.  He has been service-connected, since January 21, 2010, as follows:

20 percent	degenerative disc disease and degenerative joint disease of the lumbar spine
60 percent 	voiding dysfunction associated with degenerative disc disease and degenerative joint disease of the lumbar spine
30 percent 	constipation associated with degenerative disc disease and degenerative joint disease of the lumbar spine
20 percent 	left lower extremity radiculopathy associated with degenerative disc disease and degenerative joint disease of the lumbar spine
  0 percent 	erectile dysfunction associated with degenerative disc disease and degenerative joint disease of the lumbar spine

He has had a combined evaluation for compensation of 80 percent since January 21, 2010.  He did not have a single disability rated above 20 percent until January 21, 2010. 

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.

Facts and Analysis

Social Security disability records confirm that the Veteran has not worked since April 2004.  Additionally, the Veteran has had at least one service-connected disability rated as 60 percent disabling and additional disabilities for a combined disability rating of 80 percent since January 21, 2010.  He therefore meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  The issue then is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The Veteran avers, and the medical evidence of record shows, that he is unable to sit, stand, or walk for any prolonged amount of time due to his service-connected back and secondary disabilities.  On VA examination in October 2008 the examiner concluded that the Veteran's degenerative disc disease with herniated disc at L5-S1 and associated radiculopathy severely limits the Veteran's ability to do chores, shop, exercise, travel, and recreation; and prevents sports; and in July 2015 this same examiner added that the Veteran must lie down most of the day to alleviate his back/radicular pain, and pointed out that this is not compatible with employment.  See July 2015 VA examination opinion.  Although the Veteran's back pain apparently flared as a result of a stroke in April 2004 (see December 2015 VA examination note), the Veteran insists that his back and secondary left lower extremity pain precluded substantially gainful employment before his 2004 stroke.  See, e.g., Veteran's October 2003 statement regarding his lumbar spine symptoms and unemployability; the November 2003 VA examination report (noting that the Veteran's back pain was worsening and radiating, particularly when bending, lifting, and after prolonged sitting; ameliorated after a few days bedrest); and the Veteran's plea in his July 2007 Form 9 that he was unable to do sedentary work or work requiring standing because of his back pain - "if there is a laydown job maybe I can do that."  The Board further notes that the Veteran has had lumbar disease related bowel and bladder dysfunction, since at least January 2010, that also impairs his ability to work within prescribed parameters.  Accordingly, the Board finds that the preponderance of the evidence favors a grant of TDIU effective January 21, 2010; the day that the Veteran met the schedular criteria at 38 C.F.R. § 4.16(a).  

As for a grant of TDIU prior to January 21, 2010, in October 2003 the Veteran wrote that his service-connected back disability was productive of "unbearable" pain, and was preventing him from holding down full time employment, however, he did not meet the schedular criteria for TDIU until January 21, 2010, so a grant of TDIU in accordance with 38 C.F.R. § 4.16(a) before January 21, 2010, is not possible.  However, inasmuch as the Veteran has presented evidence of unemployability since 2003 and has been service-connected for degenerative disc disease and degenerative joint disease of the lumbar spine since 1971 (and for associated radiculopathy and bowel and bladder dysfunction since 2005), and as this appeal stems from the 2005 adjudication of an increased rating claim, the issue of an extra-schedular grant of TDIU must be considered and is addressed in the remand portion of this decision.  38 C.F.R. § 4.16(b).


ORDER

TDIU is granted, effective January 21, 2010.


REMAND

The Veteran maintains that his service-connected low back disability with secondary bowel and bladder dysfunction and radiculopathy prevented him from working prior to January 21, 2010 (the date that he met the schedular criteria for a grant of TDIU), and he has presented lay and medical evidence in support of his contention.  The appeal for TDIU is accordingly remanded for referral to the Director of VA's Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  See also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1.  As provided in 38 C.F.R. § 4.16(b), submit the issue of an extra-schedular grant of TDIU prior to January 21, 2010, to the Director of VA's Compensation and Pension Service for consideration.  Associate the ensuing determination with the claims file.

2.  Then, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


